NOT FOR PUBLICATION                       FILED
                   UNITED STATES COURT OF APPEALS                      AUG 26 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JUVENCIO ANGON-PAZ,                            No.   13-73178

               Petitioner,                     Agency No. A075-118-827

 v.
                                               MEMORANDUM*
WILLIAM P. BARR, Attorney General,

               Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                      Argued and Submitted August 9, 2019
                           San Francisco, California

Before: HAWKINS, McKEOWN, and BENNETT, Circuit Judges.

      Juvencio Angon-Paz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s order of removal and denial of his motion to suppress. We have jurisdiction

under 8 U.S.C. § 1252 and deny the petition.

      Even assuming the events at Angon-Paz’s home violated his Fourth

Amendment rights and implicate “fruit of the poisonous tree” analysis, the agency


      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
did not err in concluding that Angon-Paz’s subsequent admission of his alienage at

the post office was voluntary and sufficiently attenuated from the events at his home

to purge the taint of any prior illegality. See Brown v. Illinois, 422 U.S. 590, 603–

04 (1975).

      PETITION DENIED.




                                         2